Citation Nr: 0727664	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the left wrist.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial compensable rating for 
residuals of the removal of a ganglion cyst on the right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996, with subsequent unverified service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
mailed VCAA notice in June 2005 with regard to her claim for 
service connection for allergic rhinitis.  This notice 
informed her that new and material evidence is required to 
reopen the claim, and provided discussion in this regard.  
However, new and material evidence is not required for this 
claim.  The veteran perfected a timely appeal of the February 
2005 rating decision that denied her service connection for 
allergic rhinitis.  Accordingly, the veteran is entitled to 
corrective and accurate notice for this claim.

Additionally, the veteran has an initial increased rating 
claim on appeal for residuals of the removal of a ganglion 
cyst to her right wrist.  While VCAA notice was sent to the 
veteran in September 2004, in response to her claim for 
service connection for the condition, in February 2005 
service connection was granted and a noncompensable rating 
was assigned.  The veteran appealed this decision.  VCAA 
notice was not then sent to the veteran informing her of what 
medical and lay evidence is necessary to substantiate her 
increased rating claim.  Proper notice must be provided.

There are also medical treatment records to obtain.  In May 
2007 the veteran sent correspondence identifying a list of 
medical facilities and providers that have provided her with 
treatment in relation to her claims.  These include Monroe 
Troop Medical Clinic, Darnall Army Community Hospital, 
Kitzingen Health Clinic, Wuerzburg MEDDAC, MacDill AFB, 
Mangesh B. Patel, M.D., Sandra Downs, M.D., and the VAMC 
facility in Tampa, Florida.  Updated records must be obtained 
from the VAMC facility in Florida, and attempts must be made 
to obtain records from the remainder of the providers 
identified.  While the veteran indicated that she has made 
some attempts to secure these records herself, VA has a duty 
to assist in this regard.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  For federal records, "VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile."  38 C.F.R. § 3.159(c)(2) (2006).  VA must attempt 
to obtain all of these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), for her service 
connection claim for allergic rhinitis 
that includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
service connection claim.

Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), for her initial increased 
rating regarding her right wrist that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate an 
increased rating claim.

2. Take all actions necessary to verify 
the veteran's dates of active duty, 
active duty for training and annual 
training.  Request assistance from the 
service department and State Adjutant 
General's Office, where appropriate.

3.	Contact the veteran and request that 
she provide 
authorization forms necessary to allow 
the RO to obtain her treatment records, 
to include records from the following 
sources, as identified in the veteran's 
May 2007 correspondence, and any other 
private treatment she has received since 
discharge related to her claims:

a.	Monroe Troop Medical Clinic
b.	Darnall Army Community Hospital
c.	Kitzingen Health Clinic
d.	Wuerzburg MEDDAC
e.	MacDill AFB
f.	Mangesh B. Patel, M.D.
g.	Sandra Downs, M.D.

In addition, the RO should obtain more 
complete information about the physician 
discussed at the March 2007 hearing from 
Fawn Grove Road.

Thereafter, the RO should attempt to 
obtain these records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

4.  Obtain and associate with the claims 
file all recent records from the VA 
facility in Tampa, Florida.  Ask the 
veteran if she has received treatment 
from any other VA facility and obtain and 
associate with the claims file any such 
records.

5.  After all of the above actions have 
been completed, corrective notice and 
assistance letters have been issued, and 
the veteran has been given adequate time 
to respond, readjudicate her claims.  If 
the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



